Citation Nr: 1122912	
Decision Date: 06/15/11    Archive Date: 06/28/11

DOCKET NO.  07-20 598A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD) and as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to April 1971 with service in the Republic of Vietnam.  This case comes before the Board of Veterans' Appeals (Board) on appeal from April 2007 and September 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The RO denied a claim for entitlement to service connection for coronary artery disease (CAD) in a September 2008 rating decision.  In a March 2011 statement, the Veteran indicated that he had not received notice of the September 2008 denial of his claim.  The copy of the September 2008 rating decision contained in the record before the Board is a photocopy associated with the Veteran's temporary claims file and does not include evidence that the Veteran was notified of the September 2008 denial of his claim.  This issue is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action; if the record does not reflect that the Veteran received notice of the September 2008 denial of his claim for entitlement to service connection for CAD, the Veteran should be provided such notice and provided an opportunity to appeal the denial of his claim.  If the Veteran was given proper notice of the denial of the claim, the March 2011 statement should be treated as a claim to reopen service connection for CAD.

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Bilateral hearing loss was not present in service or until years thereafter and is not etiologically related to active duty service.  

2.  Tinnitus was not present in service or until years thereafter and is not etiologically related to active duty service.  
CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).

2.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. §§ 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that service connection is warranted for bilateral hearing loss and tinnitus as they were incurred due to his active duty service as an aircraft mechanic.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, such as sensorineural hearing loss, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385. 

Service treatment records are negative for treatment or diagnoses of hearing loss or tinnitus.  At the time of his enlistment examination in November 1966, a hearing test showed pure tone thresholds, in decibels as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
0
0
LEFT
0
0
0
0
0

The Veteran was provided additional hearing tests during active service that showed some worsening hearing, but did not establish the presence of a hearing loss disability for VA purposes.  Similarly, the audiogram performed in conjunction with the September 1971 separation examination indicated some slight worsening of hearing compared to the enlistment examination, but the pure tone thresholds, as follows, did not establish the presence of a hearing loss disability.




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
0
LEFT
0
5
5
10
10


The Veteran also denied experiencing any hearing loss during a September 1971 report of medical history and no complaints of tinnitus were made during the separation examination.  

The Veteran's enlistment and separation examinations therefore establish that his overall hearing acuity decreased slightly during active duty service but he did not meet VA's criteria for a hearing loss disability at the time of his discharge from service.  However, the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).
  
The Veteran was diagnosed with bilateral sensorineural hearing loss and bilateral recurrent tinnitus upon VA examination in January 2007.  The VA examination also established the presence of a bilateral hearing loss disability in accordance with the provisions of 38 C.F.R. § 3.385.  The record therefore clearly establishes the presence of a current hearing loss disability and tinnitus.  

In addition, the Veteran has reported the incurrence of acoustic trauma during service.  While the available service treatment records do not document such injury, the Veteran's service records indicate that he served as an aircraft maintenance specialist.  Considering the circumstances of the Veteran's service, and resolving all doubt in his favor, the Board concedes that he was likely exposed to some acoustic trauma in service.  In addition, the Veteran is competent to assert the occurrence of in-service injury.  See, e.g., Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Thus, although there is no objective evidence to support a specific incident of acoustic trauma in service, the Board accepts the Veteran's assertions of in-service noise exposure as credible at least with regard to his active duty.  Two of the three elements necessary for service connection-a current disability and an in-service injury-are demonstrated.

With regard to the third element of service connection, the evidence of record does not establish a nexus between the Veteran's current hearing loss and tinnitus and his active duty.  In fact, the only medical opinion of record, that of the January 2007 VA examiner, weighs against the claim.  After examining the Veteran and reviewing the claims file, including service treatment records, the January 2007 VA examiner opined in an April 2007 addendum report that the Veteran's hearing loss and tinnitus were less likely as not the result of military service.  The examiner noted that the Veteran's hearing was normal bilaterally at the September 1971 separation examination, and no complaints or findings related to tinnitus were reported during service.  

The record contains no medical evidence in support of the Veteran's claims, and while the Veteran has stated that his hearing loss and tinnitus are related to service, he has not reported a continuity of symptoms since active duty.  The earliest evidence of a hearing loss disability and tinnitus dates from the January 2007 VA examination, more than 35 years after the Veteran's separation from military service.  The absence of any clinical evidence for decades after service weighs the evidence against a finding that the Veteran's current hearing loss or tinnitus were present in service or in the year immediately after service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board has considered the testimony of the Veteran connecting his hearing loss and tinnitus to service, but as a lay person, he is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the Veteran is competent to testify as to observable symptoms, such as the onset of hearing loss and ringing in his ears, but finds that his opinion as to the cause of the loss simply cannot be accepted as competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).

In sum, the post-service medical evidence of record shows that the first evidence of the Veteran's claimed disabilities was more than 35 years after his separation from active service.  In addition, the medical evidence of record weighs against a finding that hearing loss and tinnitus were related to any incident of service, including noise exposure.  The Board therefore concludes that the evidence is against a nexus between the Veteran's claimed disabilities and active duty.  The Board must conclude that the preponderance of the evidence is against the claims, and they must be denied.  38 U.S.C.A. § 5107(b) (West 2002).


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) defined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in an August 2006 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in the August 2006 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records and records of VA treatment.  The Veteran has not indicated receiving any private treatment of the claimed hearing loss and tinnitus.  Additionally, the Veteran was provided a proper VA examination and medical opinion in response to his claims.  In a February 2011 written brief presentation, the Veteran's representative argued that the January 2007 VA examination and April 2007 addendum report were not adequate as they did not indicate that the Veteran's claims file had been reviewed.  The Board finds that the VA examination and addendum opinion are adequate and do reflect consideration of the Veteran's complete medical records.  The VA examiner noted in the January 2007 examination report that the Veteran's claims file had not been provided and a medical opinion could therefore not be provided.  The examination report included a request for the claims file, and an addendum medical opinion was provided in April 2007.  The proffered medical opinion includes a discussion of the contents of the Veteran's service records and accordingly indicates that the claims file was reviewed prior to the issuance of the opinion.  Thus, the January 2007 VA examination and April 2007 addendum medical opinion are adequate and remand for an additional examination is not required by the duty to assist. 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to service connection for bilateral hearing loss is denied. 

Entitlement to service connection for tinnitus is denied. 






REMAND

In December 2008, the Veteran filed a notice of disagreement with a September 2008 rating decision denying entitlement to service connection for hypertension.  As the Veteran has not been provided a statement of the case (SOC) in response to the notice of disagreement, a remand is required for the issuance of a SOC on this issue.  See Manlicon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Issue a SOC to the Veteran and his representative on the issue of entitlement to service connection for hypertension, to include as secondary to service-connected PTSD and as due to herbicide exposure.  The Veteran should also be informed of the requirements to perfect an appeal with respect to this issue.  

2.  If the Veteran perfects an appeal with respect to this matter, ensure that any indicated development is completed before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
DEBBIE W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


